Citation Nr: 1519143	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 24, 2005 for the award of service connection for bipolar disorder with depression.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1984 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 Decision Review Officer decision in which the RO, inter alia, granted the Veteran's claim for service connection for bipolar disorder with depression, effective January 24, 2005.   In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In February 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

As for the matter of representation, the Board observes that, in October 2009, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Matthew Hill as his private attorney.   In January 2014, the Veteran submitted a VA Form 21-22 (Appointment of Veteran Service Organization as Claimant's Representative) in which he designated The American Legion as his representative.  The Veteran then submitted a new VA Form 21-22 appointing the Florida Department of Veterans Affairs as his representative in February 2015.  The Board recognizes this change in representative. 

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VMBS  file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  The RO denied service connection for a depression reaction in a September 1999 rating decision, the Veteran was notified of this decision in a September 14, 1999 letter and there is no NOD objecting to this determination in the record.

3.  No new and material evidence was received during the one-year appellate period following the September 14, 1999 notification of the September 1999 RO denial of service connection for depression reaction, and additional evidence associated with the claims file since the September 1999 denial does not include relevant official service department records that existed but were not associated with the claims file when VA first decided the claim.

4.  On January 24, 2005, the RO received the a statement from the Veteran accepted as a request to reopen the previously-denied  claim for service connection for depression

5.  A February 2010 Board decision awarded service connection for bipolar disorder with depression and this decision was implemented by the RO in a February 2010 Decision Review Officer decision.

6. Prior to January 24, 2005, there was no a pending claim for service connection for depression pursuant to which the benefit ultimately awarded  could have been granted.


CONCLUSION OF LAW

The claim for an effective date earlier than January 24, 2005 for the award of service connection for depression is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.156, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

As regards to the Veteran's earlier effective date claim, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   

As regards the February 2015 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the February 2015 hearing, the undersigned Veterans Law Judge identified  the issue on appeal as entitlement to an effective earlier than January 24, 2005 for the award of service connection for depression.  The hearing transcript reflects appropriate exchanges between the Veteran, his wife and the undersigned Veterans Law Judge regarding the basis of the Veteran's claim and the evidence associated with the record.  The Veteran's spouse testified regarding the Veteran's health.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any additional evidence, such omission was harmless.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As explained below, because the Veteran cannot establish entitlement to an earlier effective date as a matter of law, there is no, existing, relevant evidence which changes the disposition of the claim.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing. 

II.  Earlier Effective Date

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A.          § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R.      § 3.400(q).   

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p). Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.   

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A.        § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

The basic facts in this case are not in dispute.  The Veteran filed a claim for service connection for depression on November 13, 1998.  The RO subsequently denied this claim in a September 1999 rating decision and notified the Veteran of its decision in a September 14, 1999 letter.  A NOD objecting to this determination is not of record.  On January 24, 2005, the Veteran filed a claim for service connection which the RO accepted as a request to reopen the previously denied claim.  On appeal of the RO's October 2006 denial of the claim, the Board, in a February 2010 decision, granted service connection for bipolar depression.  The RO implemented the Board's decision in February 2010, awarding service connection for bipolar disorder with depression, effective January 24, 2005.  This award was based on the date the petition to reopen a claim for service connection for depression was received by VA.  

While the Veteran asserts his entitlement to an earlier effective date for the award of service connection for this disability, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

In support of his contention  that an effective date of November 13, 1998-the date of his original claim for service connection for depression-is warranted, the Veteran has advanced several, alternative, sometimes conflicting, arguments.  Specifically, during his February 2015 hearing testimony, he has asserted that he did file an NOD initiating an appeal of the September 1999 rating decision and that he was unable to file a timely NOD with the original denial due to illness and that he did not know that he had to file such a NOD.  He has also argued that that the September 1999 was not final under the provisions of 38 U.S.C.A. § 3.156(b), as specific evidence was of record at the time of the decision but not listed as evidence, and that additional service records were received after the original denial in September 1999 and that reconsideration of the claim under 38 C.F.R. § 3.156(c) was warranted.  Further, he has argued that that additional treatment records were received within one year of the September 1999 denial and that the claim was not readjudicated in accordance with 38 C.F.R. § 3.156(b).

As for the Veteran's suggestion that he was not informed of the September 1999 denial and that, if he had been informed, he would have filed a timely NOD, the Board points out that the record contains a September 1999 rating decision and a notification letter addressed to the Veteran and that such documents were not returned to VA as undeliverable.  Moreover, there is a presumption of regularity under which it presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran or his representative are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the Veteran's unsupported contention that he never received a copy of the September 1999 notice letter and rating decision is insufficient to rebut the presumption that VA properly handled the Veteran's claim.

With regard to the Veteran's assertion that he was unable to file a timely request NOD due to his illness or poor health, such assertion appears to raise the question of whether the doctrine of equitable tolling should be considered.  The Board notes that the Veteran, in his February 2015 hearing testimony, stated that he did not file a timely NOD to the original September 1999 rating decision because he had been concerned about his health at that time.

The Board notes that the doctrine of equitable tolling does not apply to jurisdictional requirements.  See Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding that 38 U.S.C.A. § 7266(a) was a jurisdictional statute and therefore the Veterans Court did not have authority to equitably toll the time period for filing a notice of appeal).  The United States Supreme Court, however, subsequently issued its decision in Henderson v. Shinseki, 131 S. Ct. 1197 (2011), holding that the 120-day period for appealing a Board decision to the Court is not jurisdictional, but rather a claim processing rule that does not have jurisdictional consequences.  Id. at 1205-6.  Similarly, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found equitable tolling may be proper in a case where because of mental illness a veteran filed with the Court an untimely Notice of Appeal of a Board decision.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  

Several cases provide further guidance in this regard.  In Brandenberg v. Principi, 371 F.3d 1362 (Fed. Cir. 2004), the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Id. at 1364.  In Barrett, 363 F.3d at 1321, the Court held equitable tolling may be proper in a case where because of mental illness a Veteran filed an untimely appeal.  The Federal Circuit found that for equitable tolling to apply, the appellant must show that the failure to file was the direct result of a mental illness that rendered him incapable of 'rational thought or deliberate decision making,' or 'incapable of handling [his] own affairs or unable to function [in] society.'  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Id.  

In this case, the Board finds these circumstances inapplicable and, therefore, equitable tolling is not warranted.  Again, in Brandenberg, the Federal Circuit explained that whether a time period to file should be equitably tolled depends on whether the Veteran had exercised due diligence in preserving his legal rights and whether his intention was clear and the appropriate entity had been put on notice of his intention to seek further review of his claim.  Brandenberg, 371 F.3d at 1364.  The Board notes that Brandenberg involved the filing of a notice of appeal of a Board decision to the Court with the incorrect body, a situation totally inconsistent with the facts in the instant case.  Id. Similarly, in Henderson, the appellant timely filed his appeal, but incorrectly filed his appeal with the Board instead of with the Court.  See Henderson, 131 S. Ct. at 1197.  In this case, the evidence does not show and the Veteran does not claim any intent or attempt to appeal the denial of service connection for depression prior to filing the petition to reopen the claim on January 24, 2005.  Equitable tolling applies to a delay in filing a notice of disagreement, not the lack of filing of such a document.  Thus, the Board concludes that, at the time of the September 1999 denial, he Veteran did not exercise due diligence in this case in preserving his legal rights or otherwise indicate an intention to appeal to filing to his petition to reopen a claim for service connection.  See Brandenberg, supra. 

The Board notes that it is undisputed that a NOD objecting to the September 1999 rating decision is not of record.  Although the Veteran and his wife appeared to assert that such a NOD had been submitted during the February 2015 hearing, they have not presented a copy of such document.  Moreover, this assertion is entirely inconsistent with the Veteran's testimony that he did not file an NOD due to his poor health and that he did not receive a copy of the September 1999 notification letter, and is without legal merit.  Accordingly, unless an exception to finality applies, the September 1999 rating decision became final (and, hence, provides no basis for assignment of an earlier effective date for any subsequently granted benefit).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

On the question of whether an exception to finality of the September 1999 denial exists in this case, the Veteran and his former attorney have argued that, despite the fact that the denial of service connection was not appealed,  new and material evidence was received within one year; thereby vitiating the finality of that decision.  They have further argued that the reconsideration of the September 1999 rating decision was warranted based on additional service records received after  that decision was rendered.  

Applicable regulations provide that if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b)  has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468. 

The Board notes that the purported missing evidence was identified as a statement from the Veteran dated on July 1, 1999.  The statement purportedly indicated that he had been diagnosed with manic depression and PTSD and was not listed in the September 1999 rating decision.  However, on review of the record, the Board has not located any such statement.  Further, although the September 2011 submission indicated that a copy of the July 1999 letter was attached as an exhibit, no such letter was attached.  Even assuming, arguendo, that there was a July 1999 statement in the record at the time of the September 1999 rating decision as alleged by the Veteran and his former attorney, such would not implicate the provisions of 38 C.F.R. § 3.156(b).  This provision clearly applies to new and material evidence that was received during an applicable appellate period following a RO decision or prior to an appellate (Board) decision.  As the purported letter was received by VA prior to the issuance of the September 1999 rating decision, the provisions of 38 C.F.R. § 3.156(b) cannot be applicable.  This argument is therefore without merit.

The Board further notes the Veteran's argument that reconsideration of his claim for service connection for depression was required as VA received additional service records, namely the declassified U.S.S. Kitty Hawk Command History, after the September 1999 rating decision.  Under the provisions of 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.   A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran reported-for the first time-that he witnessed several accidental deaths while serving on a destroyer in the Gulf of Oman, including one incident in which he witnessed a man being sucked inside the nose of an airplane in a March 1999 VA treatment note.  The Veteran did not identify when this incident occurred.  In September 2007, the Veteran submitted a Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder (PTSD) (VA Form 21-0781).  The Veteran detailed a stressful episodes aboard the U.S.S. Kitty Hawk that occurred on the flight deck.  The AOJ subsequently attempted to verify the Veteran's purported stressors with the United States Armed Services Center for Unit Records Research (CURR) (now the JSRRC).  A January 2008 Defense Personnel Records Information Retrieval System (DPRIS) response indicated that a review of the command history and deck logs submitted by the U.S.S. Kitty Hawk confirmed the Veteran's reported stressor.  The Command History indicates that the U.S.S. Kitty Hawk was an operational aircraft carrier and that there was a loss of life during night flight operations on the flight deck; there was no indication that the carrier sailed in the Gulf of Oman.  As such, the Board finds that the Veteran did not provide sufficient information for VA to identify and obtain the command history prior to September 2007.  Moreover, in a September 2011 submission, the Veteran's former attorney indicated that this Command History had been declassified in October 2000, suggesting that the record did not exist at the time of the September 1999 rating decision.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional service records.

Finally, while, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital may be accepted as the date of receipt of a claim, this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249  (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.   Here, while the claims file contains VA treatment records from the Ft. Myers VA Outpatient Clinic and Collier County Community Based Outpatient Clinic dated prior to January 24, 2005, these records do not document any reference to a desire for service connection for bipolar disorder with depression.  Hence, these records cannot constitute an earlier, pending claim for service connection.

The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran or other document received between the 1999 final denial of the original claim for service connection but prior to January 24, 2005 that that could be interpreted as an informal claim for this benefit, or that otherwise put VA on notice that potential entitlement to service connection for bipolar disorder with depression had arisen.   

For all the foregoing reasons, the Board finds that an effective date earlier than January 24, 2005, for the award of service connection for bipolar disorder with depression is not warranted.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for bipolar disorder with depression, earlier than January 24, 2005, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than January 24, 2005, for the award of service connection for bipolar disorder with depression is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


